DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. Nelson Runkle on 2/11/2022
The application has been amended as follows: 
Replace claim 1 as below:

1.	A semiconductor device comprising:
	a first interlayer insulating film;
	a conductive connection structure provided in the first interlayer insulating film;
	a second interlayer insulating film provided on the first interlayer insulating film;
	a wiring structure provided in the second interlayer insulating film and connected to the conductive connection structure; and
	an insertion liner interposed between an upper surface of the conductive connection structure and an upper surface of the first interlayer insulating film, the insertion liner comprising carbon, 
	wherein the conductive connection structure is disposed in a connection trench formed in the first interlayer insulating film, 

	wherein a part of the connection barrier film protrudes from an upper surface of the connection filling film and toward the wiring structure beyond the upper surface of the connection filling film, and the insertion liner extends along an upper surface of the connection barrier film and the upper surface of the connection filling film.
Cancel claims 2-3
In claim 4,
		Line 1, change “2” – to –1 --	
•	Replace claim 12 as below:
12.	A semiconductor device comprising:
	a first interlayer insulating film;
	a conductive connection structure provided in the first interlayer insulating film;
	an etching stop film provided on the conductive connection structure;
	a second interlayer insulating film provided on the etching stop film; 
	a trench formed through the etching stop film and the second interlayer insulating film, the trench exposing a part of the conductive connection structure;
	an insertion liner provided along a bottom surface of the trench between an upper surface of the conductive connection structure and an upper surface of the first interlayer insulating film, and comprising carbon; and
	a wiring structure which fills the trench and is electrically connected to the conductive connection structure via the insertion liner, 

	wherein the conductive connection structure comprises a connection barrier film provided along a side wall and a bottom surface of the connection trench, 
	wherein a connection filling film is provided on the connection barrier film and filling the connection trench, 
	wherein a part of the connection barrier film protrudes from an upper surface of the connection filling film and toward the wiring structure beyond the upper surface of the connection filling film, and
	wherein the insertion liner extends along an upper surface of the connection barrier film and the upper surface of the connection filling film.
•	Replace claim 17 as below:
17.	A semiconductor device comprising:
	a substrate; 
	a gate electrode and a source/drain region provided on the substrate;
	a first interlayer insulating film provided on the gate electrode and the source/drain region;
	a first contact provided in the first interlayer insulating film and connected to one of the gate electrode or the source/drain region, the first contact comprising cobalt;
	a second interlayer insulating film provided on the first interlayer insulating film;
	a wiring structure provided in the second interlayer insulating film and connected to the first contact; and
	a carbon film interposed between an upper surface of the first contact and an upper surface of the first interlayer insulating film; 
	wherein the first contact is disposed in a contact trench in the first interlayer insulating film, 

	wherein a part of the barrier film protrudes from an upper surface of the contact filling film and towards the wiring structure beyond the upper surface of the contact filling film, and 
	wherein the carbon film extends along an upper surface of the barrier film and the upper surface of the contact filling film.

Allowable Subject Matter
Claims 1, 4-20 are allowed.
Claims 1 and 12 are allowable. The restriction requirement to species as set forth in the Office action mailed on 4/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4, 6 and 16, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 1 comprising an insertion liner interposed between an upper surface of the conductive connection structure and an upper surface of the first interlayer insulating film, the insertion liner comprising carbon, wherein the conductive connection structure is disposed in a connection trench formed in the first interlayer insulating film,  wherein the conductive connection structure comprises a connection barrier film provided along a side wall and a bottom surface of the connection trench, and a connection filling film provided on the connection barrier film and filling the connection trench, and  wherein a part of the connection barrier film protrudes from an upper surface of the connection filling film and toward the wiring structure beyond the upper surface of the connection filling film, and the insertion liner extends along an upper surface of the connection barrier film and the upper surface of the connection filling film.
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 12 comprising an insertion liner provided along a bottom surface of the trench between an upper surface of the conductive connection structure and an upper surface of the first interlayer insulating film, and comprising carbon; and a wiring structure which fills the trench and is electrically connected to the conductive connection structure via the insertion liner, wherein the conductive connection structure is disposed in a connection trench formed in the first interlayer insulating film,  wherein the conductive connection structure comprises a connection barrier film provided along a side wall and a bottom surface of the connection trench, wherein a connection filling film is provided on the connection barrier film and filling the connection trench, wherein a part of the connection barrier film protrudes from an upper surface of the connection filling film and toward the wiring structure beyond the upper surface of the connection filling film, and 	wherein the insertion liner extends along an upper surface of the connection barrier film and the upper surface of the connection filling film.

►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 17 comprising a carbon film interposed between an upper surface of the first contact and an upper surface of the first interlayer insulating film;  wherein the first contact is disposed in a contact trench in the first interlayer insulating film, wherein the first contact comprises a barrier film provided along a side wall and a bottom surface of the contact trench, and a contact filling film provided on the barrier film and filling the contact trench,  wherein a part of the barrier film protrudes from an upper surface of the contact filling film and towards the wiring structure beyond the upper surface of the contact filling film, and 	wherein the carbon film extends along an upper surface of the barrier film and the upper surface of the contact filling film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819